In re Lafayette Parish School; Neus-trom, Michael;- — Defendant(s); Applying for Supervisory and/or Remedial Writs, Parish of Lafayette, 15th Judicial District Court Div. D, No. 2001-6118; to the Court of Appeal, Third Circuit, No. CW 03-01191.
Denied. The court of appeal’s conclusion that Mr. Broussard was engaged in a business pursuit for purposes of his homeowner’s policy does not preclude relator from arguing Mr. Broussard was not in the course and scope of his employment, as those terms serve different purposes in separate contexts. See LeBlanc v. Broussard, 396 So.2d 535 (La.App. 3rd Cir.1981).